JONES, J.
1. A lessor of a lease who admits signing it and who makes no complaint that his signature was procured or induced by deception or fraud, cannot, after delivering to the lessee such lease which has a regular statutory certificate of acknowledgment appended thereto by the officer taking it, claim that the lease is invalid, on the sole ground that the acknowledgment of his signing was procured by telephone. Baldwin v. Snowden, 11 Ohio St., 203.
■ 2. In a cross-action to quiet title against his lessee, the lessor admitted signing a lease for oil and gas in the presence of one witness; he also admitted that, over the telephone, he acknowledged his signing to a justice of the peace, who thereupon attested such signing by subscribing his name as a witness thereto. The justice of the peace also certified to such acknowledgment upon its face. No complaint was made by the lessor that any deception, fraud or duress was exercised in the procurement of his signature or in the acknowledgment. For the period of nearly four years thereafter said lessor, under the terms of the lease, received from the lessee, quarterly payments of rentals for delayed drilling, amounting in the aggregate to the sum of $376.00, none of which has been tendered back to the lessee.
HELD: Under the facts thus developed, the lessor cannot successfully maintain his action to quiet title against his lessee, on the sole ground that such acknowledgment was taken by telephone.
3. Where such lease bears a statutory certificate of acknowledgment regular upon its face and the lease, together with the acknowledgment, has been duly recorded, a subsequent lessee, who obtains from the same lessor a later lease for oil and gas upon the same premises knowing that the prior lease had been recorded and knowing also the circumstances set forth in the second proposition of this syllabus, can not maintain an action to quiet title against the lessee of the recorded first lease.
Judgment reversed.
Marshall, C. J., Allen, Kinkade, Robinson and Matthias, JJ., concur. Day, J., concurs in propositions 2 and 3 of the syllabus and in the judgment.